UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number: 333-62916-02 MISSION BROADCASTING, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 51-0388022 (State of Organization or Incorporation) (IRS Employer Identification No.) 30400 Detroit Road, Suite 304, Westlake, Ohio (Address of Principal Executive Offices) (Zip Code) (440) 526-2227 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 1, 2012, the Registrant had 1,000 shares of common stock outstanding, held by two shareholders. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Balance Sheets as of June 30, 2012 and December 31, 2011 1 Condensed Statements of Operations for the three and six months ended June 30, 2012 and 2011 2 Condensed Statement of Changes in Shareholders’ Deficit for the six months ended June 30, 2012 3 Condensed Statements of Cash Flows for the six months ended June 30, 2012 and 2011 4 Notes to Condensed Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 23 ITEM1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM3. Defaults Upon Senior Securities 23 ITEM4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 23 PART I. FINANCIAL INFORMATION ITEM1.Financial Statements MISSION BROADCASTING, INC. CONDENSED BALANCE SHEETS (in thousands, except share information, unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $64 and $113,respectively Current portion of broadcast rights Due from Nexstar Broadcasting, Inc. - Prepaid expenses and other current assets 11 66 Total current assets Property and equipment, net Broadcast rights Goodwill FCC licenses Other intangible assets, net Other noncurrent assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable 32 Accrued expenses Taxes payable 44 78 Interest payable (Note 5) Deferred revenue Due to Nexstar Broadcasting, Inc. - Total current liabilities Debt (Note 5) Broadcast rights payable Deferred tax liabilities Deferred revenue Deferred gain on sale of assets Other liabilities Total liabilities Commitments and contingencies Shareholders' deficit: Common stock - $1 par value, 1,000 shares authorized, issued and outstanding asof each of June 30, 2012 and December 31, 2011 1 1 Subscription receivable (1
